Citation Nr: 0028564	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-07 769	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed stomach disability, to include gastroesophageal 
reflux disease (GERD).

2.  Entitlement to an increased original rating for a low 
back disability, classified as chronic mechanical low back 
pain with right sacroiliac joint dysfunction, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) original rating 
for a psychiatric disability, classified as mood disorder 
with depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1996.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The 
development requested by the Board in its June 1999 Remand 
has been substantially accomplished, and this case is now 
ready for appellate review. 

In November 1998, a hearing was held at the RO before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service medical records reflect a diagnosis of GERD, 
and recent post-service clinical records reflect treatment 
for gastritis and ulcers; it is at least as likely as not 
that current gastrointestinal disability is etiologically 
related to the GERD demonstrated in service. 

3.  The service-connected back disability is manifested by 
tenderness to palpation over the paraspinal musculature; the 
back disability does not include any neurologic disability, 
pain on motion, spasm or weakness; no more than moderate 
limitation of lumbar motion is shown, and no more that 
moderate disability attributable to intervertebral disc 
syndrome is shown. 

4.  The veteran's mood disorder with depression results in 
mild occupational and social impairment, but no more, and is 
well controlled with Prozac; no more than slight occupational 
and social impairment is demonstrated due to the veteran's 
psychiatric disability, nor does such disability result in 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss. 

5.  There are no extraordinary factors associated with the 
service-connected back disability or psychiatric disability 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a stomach disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).   

2.  The criteria for a rating in excess of 20 percent for a 
back disability, classified as chronic mechanical low back 
pain with right sacroiliac joint dysfunction, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Codes (DC) 5292, 5293 
(1999).

3.  The criteria for a 10 percent rating, but no more, for a 
psychiatric disability, classified as mood disorder with 
depression, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, DC 9435 (1999); 
4.132, DC 9405 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
development requested by the Board in its June 1999 remand 
has been accomplished.  A review of the record reveals that 
all the documents identified in the September 1998 remand 
have been obtained, as have the requested records from the VA 
Medical Center in Montgomery, Alabama and the Dale Medical 
Center in Ozark, Alabama. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Service Connection for a Stomach Disability 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records include a January 1995 
report reflecting complaint of epigastric pain.  It was 
indicated that Zantac had been beneficial in the past and 
that he had recently begun using increasing amounts of 
Mylanta.  The assessment was GERD, and the veteran was 
instructed to continue the Zantac and modify his diet.  
Medical Evaluation Board reports listed GERD as one of the 
veteran's disabilities, and indicated that this was incurred 
in service. 

The post-service evidence includes reports from an August 
1996 VA examination, at which time the veteran reported a 
history of heartburn and indigestion that began in 1994.  He 
said he was told that he had reflux, and that Axid had 
relieved his symptoms.  Examination revealed normal bowel 
sounds, with no tenderness, masses or organomegaly.  The 
diagnosis in pertinent part was "[h]istory of indigestion 
thought to be secondary to reflux."  A January 1997 
outpatient report reflected a diagnosis of possible GERD, and 
gastroesophageal reflux was diagnosed by VA examination in 
October 1997.  Pertinent evidence added to the claims file 
subsequent to the June 1999 remand includes private clinical 
reports dated in October and November 1998 reflecting 
gastritis, superficial ulceration, and hiatal hernia.  The 
record also contains sworn testimony from the veteran 
essentially stating that he has had continuous 
gastrointestinal problems from service to the present time. 

After reviewing the evidenced of record, the Board notes that 
given the in-service diagnosis of GERD and the evidence of 
continuing gastrointestinal symptomatology and pathology 
subsequent to service, the Board finds that there is 
sufficient evidence of record to conclude that the veteran 
has current gastrointestinal disability that is the result of 
service.  There is no "negative" clinical opinion of record 
suggesting that current gastrointestinal disability is not 
the result of service, and all reasonable doubt as to the 
etiologic relationship between current gastrointestinal 
disability and service must be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 49.  Accordingly, service connection for a 
gastrointestinal disability is warranted.  

II. Increased Original Rating for a Back Disability 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5292, moderate limitation of 
lumbar motion warrants a 20 percent disability rating.  
Severe limitation of lumbar motion warrants a 40 percent 
disability rating.  Id.  

Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating.  38 C.F.R. § 4. 71a, DC 5293.  
Severe degree of disability due to intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  Id.  Disability manifested 
by symptoms of "pronounced" intervertebral disc syndrome, 
such as persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  Id.  

Briefly summarizing the pertinent procedural and clinical 
history, the service medical records revealed treatment for a 
back disability, with diagnoses to include sacroiliac joint 
dysfunction.  The veteran received a medical discharge from 
service due to a back disability, characterized as mechanical 
low back pain.  Symptomatology included spasms and pain with 
motion.  Following service separation, the veteran was 
afforded a VA examination in August 1996, at which time the 
range of lumbar motion was measured to 75 degrees of flexion, 
20 degrees of extension, 30 degrees of lateral flexion, and 
40 degrees of bilateral rotation.  The neurological 
examination revealed no evidence of motor loss but 
hypoesthesia of the lateral aspect of the right calf and 
thigh.  There were no pathological reflexes or localizing or 
lateralizing signs.  Lumbar X-rays were negative. 

Based on review of the evidence above, service connection was 
granted for chronic mechanical low back pain with right 
sacroiliac joint dysfunction by an October 1996 rating 
decision.  A 20 percent rating was assigned under DC 5293.  
Given the fact that the veteran has appealed this 
"original" rating, the issue has been characterized as set 
forth on the title page.  Fenderson v. West, 12 Vet. App 119 
(1999).  Accordingly, the principles enumerated in this 
decision with respect to "staged ratings" are for 
application.  In that regard, it is noted that for the entire 
time period in question, the RO has assigned the 20 percent 
rating.  This determination reflects consideration of all the 
evidence on file.  It represents the RO's opinion of the 
rating to be assigned.  Therefore, the Board may adjudicate 
the issue of an original rating in excess of 20 percent for 
the veteran's back disability without any prejudice to the 
veteran.  Id.  See also, Bernard v. Brown, 4 Vet. App. 384 
(1993).

Upon VA examination in October 1997, the veteran described a 
"shooting, pulling, tearing type pain" in the lower back 
radiating down the right lower extremity into the foot.  He 
also described having evening muscle spasms in his back and 
leg.  Treatment was said to include the prescription of 
Ultram, which the veteran said "worked well," although 
there were periods of "breakthrough" pain.  He described 
his pain as constant rather than involving "flareups."  The 
veteran was said to walk with a cane for support.  Despite 
the pain, the veteran said his back disability did not 
interfere with his employment as a nurse in an administrative 
position.  However, the back pain was said to preclude direct 
patient care.  

Objective findings from the October 1997 VA examination 
include lumbar motion measured to 80 degrees of forward 
flexion, 10 degrees of backward extension, lateral flexion to 
20 degrees on each side and rotation to 30 degrees to each 
side.  The examiner stated that the veteran's back motion 
appeared to be limited by pain and stiffness, but there was 
no evidence of fatigue or weakness.  There was no objective 
evidence of pain noted, however.  Endurance was also said to 
be good.  No spasm of the musculature of the back was noted, 
but tenderness to palpation of the right lumbosacral 
musculature and paraspinal region was elicited.  There were 
no neurological or postural abnormalities or fixed 
deformities, and the musculature of the back appeared normal.  
It was indicated that X-ray and MRI findings were 
unremarkable.  The diagnosis was low back pain resulting in 
"moderate" functional loss. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that while it has considered the 
"positive" subjective evidence represented by the 
contentions and testimony describing the nature of the 
veteran's back disability, the more probative evidence is the 
most recent objective clinical evidence contained in the 
report from the most recent VA examination of the back 
conducted in October 1997.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board finds this clinical evidence to be 
"negative" in that it does not demonstrate back spasms or 
neurological disability consistent with "severe" disability 
due to intervertebral disc syndrome so as to warrant a 40 
percent rating under DC 5293.  Moreover, the range of lumbar 
motion findings from this examination do not describe 
"severe" limitation of motion so as to justify increased 
compensation under DC 5292.  In short, the conclusion by the 
VA physician in October 1997 that only "moderate" 
limitation of functioning is shown is consistent with the 20 
percent rating currently assigned, which is reflective of 
"moderate" disability under DC 5293.  The lack of any 
objective evidence of pain on motion, weakness, fatigability 
or "flare-ups" of pain contained in the October 1997 VA 
examination report precludes increased compensation under 
38 C.F.R. §§ 4.40, 4.45 or the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran himself stated that his back 
disability does not interfere with his administrative duties.  

Finally, the Board notes that it has also reviewed this issue 
mindful of the guidance of Fenderson.  The logic set forth 
above, in determining that increased compensation is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for any period of time.  
There is simply no clinical or other evidence suggesting that 
a "staged" rating should be granted for any discernable 
time during the appeal period.   

In short, as the "negative" evidence outweighs the 
"positive" evidence, an original rating in excess of 20 
percent for the service-connected back disability cannot be 
assigned.  Gilbert, 1 Vet. App. at 49.   

III. Increased Original Rating for a Psychiatric Disability

Briefly summarizing the pertinent facts, service connection 
for a disability characterized as a "mood disorder with 
depressive symptoms claimed as depression with insomnia" was 
granted by the RO in July 1997.  A noncompensable rating was 
assigned effective from June 21, 1996.  Because the veteran 
has appealed this original rating, the principles of 
Fenderson discussed above apply to this case.  Again, it is 
noted that for the entire time period in question, the RO has 
assigned the noncompensable rating, and that this 
determination reflects consideration of all the evidence of 
record, including that dated prior to the separation of 
service.  Therefore, the Board may adjudicate the issue of an 
increased original rating for the veteran's psychiatric 
disorder without any prejudice to the veteran.  Id.  See 
also, Bernard, 4 Vet. App. at 384 (1993).

The noncompensable rating assigned by the RO was assigned in 
large part due to the findings from a June 1997 VA 
psychiatric examination.  In most pertinent part, this 
examination showed the Global Assessment of Functioning (GAF) 
score to be estimated at 80, which corresponds to psychiatric 
symptoms that represent transient and expectable reactions to 
psychological stressors that result in no more than slight 
impairment in social or occupational functioning.  This 
assessment was consistent with the findings from this 
examination, such as speech shown to be fluent and goal 
directed; thought process without looseness of association or 
flight of ideas; thought content without auditory or visual 
hallucinations; and no paranoia or delusions.  The veteran 
denied suicidal or homicidal ideation, insight and judgment 
were unimpaired, and he was oriented to time, place and 
person.  Memory and language skills were intact, 
concentration was good and the veteran was cognitively 
intact.   

An August 1998 report from a private physician indicated that 
the veteran's migraines have become much less common, and 
that when he does have them, they are less severe than in the 
past.  The prescription of Verapamil was said to have had 
significantly helped in the treatment of migraine headaches.  
The remaining clinical records obtained since the June 1999 
remand do apparently reflect the prescription of Prozac, as 
testified to by the veteran at his November 1998 hearing, 
with good results.  Prozac was also prescribed during 
service.    

Under the provisions of 38 C.F.R. § 4.130, DC 9435 (1999), 
the service connected mood disorder would have to involve 
mild or transient symptoms which result in occupational and 
social impairment, or require continuous medication to 
control symptoms, in order to warrant a compensable (10 
percent) evaluation.  Such psychiatric impairment is not 
definitively shown by the objective evidence of record, as 
the June 1997 psychiatric examination contained no abnormal 
findings.  However, the veteran apparently is being treated 
with Prozac, and a GAF score of 80 could reflect "slight" 
occupational impairment.  Accordingly, the Board concedes 
that there is sufficient evidence to warrant a 10 percent 
rating for the veteran's psychiatric disorder.  

A 10 percent rating would also be warranted under the 
criteria in effect for the period from the effective date 
assigned by the RO, June 21, 1996, and before November 7, 
1996, or the effective date of regulatory changes concerning 
the rating of psychiatric disabilities (hereinafter "old" 
criteria).  In this regard, a 10 percent rating under the 
"old" criteria codified at 38 C.F.R. § 4.132 required 
"mild" social and industrial impairment:  The Board finds 
the "slight" occupational impairment conceded to have been 
shown by the evidence of record to be equivalent with 
"mild" social and industrial impairment.   DC 9405.

As for a rating in excess of 10 percent, such a rating under 
the provisions of 38 C.F.R. § 4.130, DC 9435 (1999) require 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  As noted in 
the report from the June 1997 psychiatric examination, the 
symptomatology reflective of a 30 percent rating under 
38 C.F.R. § 4.130, DC 9435 (1999) is not demonstrated by the 
evidence of record.  Moreover, a rating in excess of 10 
percent would not be warranted under the "old" criteria, as 
more than "moderate" psychiatric impairment would have to 
be demonstrated.  38 C.F.R. § 4.132, DC 9405 (1996); 
VAOPGCRECOP 9-93, 59 Fed. Reg. 4753 (1994).  As reflected by 
the GAF score and other evidence of record, only "slight" 
or "mild" psychiatric impairment has been conceded.  

In applying the "old" criteria to the facts of this case, 
the Board has not prejudiced the veteran, particularly in 
light of the fact that this decision has granted increased 
compensation, as both the "new" and "old" criteria 
contemplate the degree to which psychiatric symptomatology 
affect social and occupational functioning.  Bernard, 4 Vet. 
App. at 384 (1993).  In addition, the Board finds no 
objective evidence by which to assign a rating in excess of 
10 percent on an "extraschedular" basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Finally, the Board 
notes that it has also reviewed this issue mindful of the 
guidance of Fenderson.  The logic set forth above, in 
determining that a 10 percent rating, but no more, is 
warranted for the service-connected psychiatric disability, 
is the same as used to determine that higher "staged" 
ratings are not warranted for any period of time.  There is 
simply no clinical or other evidence suggesting that a 
"staged" rating should be granted for any discernable time 
during the appeal period.   


ORDER

Entitlement to service connection for a stomach disability is 
granted. 

Entitlement to a increased original rating in excess of 20 
percent for a low back disability, classified as chronic 
mechanical low back pain with right sacroiliac joint 
dysfunction, is denied.  

Entitlement to a 10 percent original rating for a psychiatric 
disability, classified as mood disorder with depression, is 
granted, subject to regulations governing the payment of 
monetary awards.   

Entitlement to an original rating in excess of 10 percent for 
a psychiatric disability, classified as mood disorder with 
depression, is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

